Johnston, C. J.
(dissenting) : The reversal is based mainly on the theory that the left wheels of the fire wagon did not strike the defective crosswalk. This inference is drawn from special finding number' 12, which was:
“Question 12. Were the wheels on the east or left hand side of the wagon off the ground and in the air at the time the wagon passed over the sidewalk crossing? Answer. Don’t know.”
There is testimony that the left wheels lifted up' as the turn was made into Florida avenue and that they *90afterwards settled back before reaching the crossing, and abundant testimony that the left wheels struck the crossing. The fact that one or both of the left wheels were in the air when the wagon passed over the crosswalk does not prove that the wheels, which had tipped up at the turn and then settled back, did not subsequently strike the crosswalk. When the left front wheel struck the four-inch face of the stone crosswalk and the right wheels were in the depression shown to exist it would be almost certain to tip the wagon over and throw one or both of the left wheels into the air. One of the left wheels might have struck the crossing and the other have been in the air as the wagon passed over the crosswalk, so that the jury would be unable to definitely say whether the wheels were in the air at that moment. The essential feature in this respect is not whether the wheels were in the air when the wagon went over the crosswalk, but whether the left wheels actually struck the crosswalk and thus tipped the wagon over. The general verdict is in favor of the appellee, and every inference which the evidence tends to support and is not inconsistent with the special findings must be drawn in his favor. As against the verdict we are not permitted to strain a special finding or to give it a narrow interpretation. In the petition it is stated that the defects in the street were a low depression between the culvert and the stone crosswalk, which was a distance of fifteen feet, and the stone crosswalk which negligently projected above the level of the ground. That there was a depression was sufficiently proven by several of the witnesses, and that the stone walk projected dangerously above the surrounding ground was also well proven. Some of the witnesses testified that it was from three to four inches above the level of the' ground. The jury specifically found that the wagon would not have been turned over if the crosswalk had been in a reasonably safe condition, and, further, that the defective condition of the crosswalk was the proxi*91mate cause of the injury. It was also specifically found that the wagon did not go beyond the right place to make the turn into the side street, and that it was not tipped over- because of the speed at which it was run nor because of the abrupt turn that was made. The main reason urged for reversal is that it was not established that the left wheels of the wagon struck the stone crosswalk, and this is based mainly on an indefinite special finding which does not, in terms, refer to the ■question whether or not the wheels struck the crosswalk and the answer to which was, “Don’t know.” A closer examination of the evidence shows that six witnesses testified that the left wheels which rose from the ground when the turn was made settled back again, and that one or both of them struck the defective crosswalk. This testimony, which is supported by the general verdict, is not, in my opinion, contradicted by the special findings. Whether the wheels arose in the air after striking the crosswalk the jury were unable to say, but whether they were in the air going over the walk is not a determinative fact, and a verdict so well sustained by the evidence should not, in my view, be set aside because the jury were unable to say whether the wheels touched the ground after striking the crosswalk.
I am authorized to say that Mr. Justice Smith and Mr. Justice West concur in this dissent.